Title: From Thomas Jefferson to Richard Harrison, 13 November 1795
From: Jefferson, Thomas
To: Harrison, Richard



Dear Sir
Monticello Nov. 13. 1795.

I have to acknolege the receipt of your favor of Sep. 28. on the subject of Mr. Grand’s and my accounts with the US. I have also lately recieved some papers from Mr. Grand which I am in hopes will enable me to complete the statement which I began for your office, and continued as low down as you had then recieved Mr. Grand’s accounts. That statement, as far as it comes, is perfect, and if there be any apparent variations between that and Mr. Grand’s you will find them to be of form only and not of substance. Reserving myself to take up the whole subject, as soon as I have time I will just make some observations for the present.
As to the balance of eighteen thousand and odd livres on Mr. Grand’s private account against me, transferred by him to the US. it results merely from the form in which he began to keep his accounts when I first went there, and which he discontinued soon after. I kept no private account with Mr. Grand, and therefore could in reality owe him no balance. According to my statements (which I still think the most simple) he was to debit to the US. all the monies he issued for their use, whether on my order or any other. Then as between myself and the US. I kept an exact account, debiting them my salary and other allowances and crediting them every sous I recieved from Mr. Grand or any body else for them. And I can affirm most safely that there never was a sous of their money paid to me or for me which is not credited to them in the statement I gave you as far as the date came. As to other monies paid by Mr. Grand for the US. on my orders, I gave you also an exact state of them, and an explanation of the purpose for which they were given, so  that you might carry every article to the account of the proper person. From my mode of statement then it results that you are enabled to carry to the proper account every article of paiment made by Mr. Grand, and that as to those properly belonging to my own account, I formed them into an account myself and delivered you.
In what do Mr. Grand’s accounts differ from mine? Only in form. He begun as I observed keeping a private account against me. That is, he debited to me privately all the sums he paid on the orders for my private use, and instead of making the same debits in detail again to the US. he charges them my orders for a quarter’s salary at the end of the quarter. If he charged them the sums in detail, and also my order, that would be a double charge; but I am confident if you will look you will find that none of the details he has charged to me are also charged by him to the US. I presume you will find that during the period he pursued this private account, (which I believe was only for one or two quarters) his whole debets against the US for my private account, consist of two articles, to wit, my order or orders for salary; and the 18,000₶ balance over and above that order or orders. And if you will add those two articles together, and then add together all the articles of detail charged to me in my private account and not charged by him to the US. they will be found exactly equal. Upon the whole then as to the question whether you are to allow Mr. Grand what he calls my private balance of 18,000.₶ I think you must allow it in his account, just as you allow him my quarterly order or orders. (I forget whether there were one or two of these.) If you do not allow him these two articles in the lump, to wit the order or orders, and the balance of 18,000.₶ then you ought to allow him to substitute the detail issues of money which he had put into my private account and not into his public one and which are exactly equivalent. I repeat that if you will look into his private account against me, you will find exactly the articles of detail of which my quarterly order or orders and the 18, 000tt balance are the equivalent, and which he has not charged in detail in the general account of the US. If he has, he has done wrong: but this is an error I suppose him incapable of.—However I will ere long go through with the statement of all his issues of money, from the time where the one I made out for you ended, till I left France, so that there may not be a shilling paid by Mr. Grand and charged to the US. which you may not be able to debit to the proper person and purpose.
With respect to the other articles of your letter they shall be attended to at the same time, and I shall concur with Mr. Adams and yourself in making any reference you may think proper as to articles you think  yourself not authorised to pass. In the mean time I am with great respect & esteem Dr Sir Your most obedt. servt

Th: Jefferson

